Respondent suffered a back injury on June 8, 1951; was confined to hospitals for six days and thereafter to her home, except for visits to a doctor and a physiotherapist. On August 30, 1951, she suffered the death of her husband. On September 10, 1951, she consulted her attorney. On November 29, 1951, the within application was made, it being stated that the delay in making the application was occasioned by the delay in obtaining medical reports. There is no showing that the respondent was mentally or physically incapacitated and that failure to serve the notice in time was by reason of such disability. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.